Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 1 is allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A capacitive, planar information carrier (1), comprising an electrically non-conductive substrate (2) made from an absorbing material, and partially applied, electrically non-conductive mask layer (8) and at least a partially applied electrically conductive layer (7) wherein, a) the electrically non-conductive mask layer (8) covers the electrically non-conductive substrate (2) only partially, creating gaps (6) where the substrate (2) is not covered by the electrically non-conductive mask layer (8) and b) the at least one electrically conductive layer (7) is applied on the mask layer (8) so that the material of the electrically conductive layer (7) fills the gaps (6) and covers partially the electrically non-conductive mask layer (8).”
Applicant’s newly submitted IDS with the Van Goor et al. (US 2014/ 0191587 A1) has been considered. Van Goor teaches a transparent capacitive wireless powering system, where a transparent infrastructure 100 constructed to enable capacitive coupling. The infrastructure 100 is a "sandwich-like" pattern including a bottom transparent non-conductive substrate 110, a middle transparent conductive layer 120, and a top transparent non-conductive layer 130. In one embodiment, the layers 120 and 130 are thin layers of material, e.g., the thickness of the layers 120 and 130 is typically between 10 microns (e.g., a paint layer) and a few millimeters (e.g., a glass layer). In other words, the non-conductive layer is on top of the conductive layer which is on top of the substrate layer and no gaps. 
Therefore the system of Van Goor does not describe the partially applied, electrically non-conductive mask layer (8) and at least a partially applied electrically conductive layer (7) wherein, a) the electrically non-conductive mask layer (8) covers the electrically non-conductive substrate (2) only partially, creating gaps (6) where the substrate (2) is not covered by the electrically non-conductive mask layer (8) and b) the at least one electrically conductive layer (7) is applied on the mask layer (8) so that the material of the electrically conductive layer (7) fills the gaps (6) and covers partially the electrically non-conductive mask layer (8).
This layering configuration is not obvious and is considered an inventive step. When incorporating all the limitations in combination as claimed, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648